DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2. This is in response to the amendments filed on 1/5/2021. Claims 17 – 26, 28 have been cancelled. Claims 1 and 27 have been amended. Claim 27 is currently pending and has been considered below. 

Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on 2/25/2021 in response to an Examiner Initiated Interview with Mark Comtois, Reg. No. 67, 961 on 2/24/2021.

Please amend claims as follows:

    17-26 (Cancelled).


        wirelessly receiving at an authentication server first data from a data device of a first party, wherein the first data includes a first party identifier, a confidential data item of a second party wherein the confidential data item is associated with one of a plurality of predetermined security protocol levels, and a request to process the confidential data item, wherein the confidential data item of the second party is generated at the at least one data device of the first party;
        at the authentication server, initiating a session with the data device of the first party and processing the first data that comprises the confidential data item to determine:
        (a)    a particular one of the predetermined plurality of security protocol levels is associated with the confidential data item; and
         (b)    that the request to process is a storage request; 
          at the authentication server, generating second data, wherein the second data is a result of operating on the confidential data item with a one-way function;
           based on the particular one of the determined plurality of security protocol levels and the determined storage request, storing the confidential data item and the second data in a database;
           terminating the initiated session in accordance with an expiration factor associated with at least one of the confidential data item and the second data, wherein the expiration factor is selected from the group consisting of: a clock time, a number of 
            transmitting an authentication request to the data device of the second party, wherein the authentication request prompts the second party to send an authentication message from the data device of the second party to the authentication server
             upon receipt of the authentication message from the data device of the second party, transmitting, based on the provisioning request the retrieved confidential data item from the authentication server to a third party database that is separate from the authentication server.
            sending a first acknowledgement message from the authentication server to the data device of the first party, wherein the first acknowledgement message provides a notification that the authentication server has been provisioned for secure storage of the confidential data item;
            transmitting a second party identifier from the data device of the first party to the authentication server; and
            based on receipt of the second party identifier, sending a second acknowledgement message from the authentication server to a data device of the second party, wherein the second acknowledgement message provides a notification that the authentication server has been provisioned for secure storage of the confidential data item.

28 (Cancelled).

Allowable Subject Matter
4.    Claims 1-13, 15, 16, and 27 are allowed as amended.

5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature whereby upon receipt of the authentication message from the data device of the second party, transmitting, based on the provisioning request the retrieved confidential data item from the authentication server to a third party database that is separate from the authentication server. The amendment overcomes the prior art by sending the confidential data item to a third party database separate from the authentication server.  The closest prior art being "Arthur" (US 200802087 A1), “Delaney” (US 200156879 A1), “Dagg” (US 20110087877 A1), and newly cited “Martin” (US 20160182319 A1). Arthur discloses a POS processing system used by merchants to control communications between POS devices and payment networks. Such systems may be run internally by merchants, may be run by merchant consortia, or may be outsourced to service providers in different embodiments. Delaney discloses a policy, associated with a group, controls user subscription to and unsubscription from that group. In one embodiment, there are at least four policies for subscribing/unsubscribing: open, open with filter, control through workflow and closed. An open policy does not restrict subscription or unsubscription. Dagg discloses a A method, system, server device and computer program product for securely transferring data from one or more non-subscribers to a subscriber or subscriber-defined destination, via a network, are provided. Access is provided, to one or more non-subscriber, to a network location indicator (NLI) and a private data transfer conduit is established, accessible via the NLI and configured to accept data from the non-subscribers. Newly searched art Martin discloses system and techniques are described which provide a method for time 

6. What is missing from the prior art of record is a computer-readable storage media, a method, and a system for transmitting an authentication request to the data device of the second party, wherein the authentication request prompts the second party to send an authentication message from the data device of the second party to the authentication server; and upon receipt of the authentication message from the data device of the second party, transmitting, based on the provisioning request the retrieved confidential data item from the authentication server to a third party database that is separate from the authentication server.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1 and 27. Therefore claims 1 and 27 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claim 1 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491